DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application

Claims 31 and 32 are pending and presented for examination. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 December 2020 has been entered.
Applicant’s arguments dated 14 December 2020 did not specifically address the outstanding rejections as the claims were cancelled.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim limitation “means for controlling” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Instant Specification does not implicitly or explicitly state a means for controlling. Therefore, claim 32 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
	Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of
Casanave, Vidalin, and Alliedieres, and Chalabi.
claim 31 only).
	Regarding claim 31, Klein discloses a process for the continuous conversion of a hydrocarbon
containing feed gas (natural gas, Klein at [00009]) comprising carbon monoxide and hydrogen
comprising the successively carried out steps of:
	a) Providing a feed gas mixture which comprises methane and steam (Klein at [0022]) and a hydrogen fuel source and carbon dioxide (Klein at [0001] & [0014]);
	b) Cracking the feed gas mixture under reforming conditions for catalytic steam reformation into a raw syngas containing hydrogen, carbon monoxide, carbon dioxide, and methane (Klein at [0023]), wherein heat necessary for splitting is indirectly transmitted to the feed gas mixture (Klein at [0014] & [0023]) is produced by combustion of the heating gas mixture wherein normal operation of the process yields a base hydrogen/carbon monoxide ratio (Klein at [0005]);
	c) Separating the carbon dioxide from the raw syngas (Klein at [0011], via a carbon dioxide recycle compressor);
	d) Fractionating the raw syngas into a hydrogen-rich gas stream, a carbon monoxide rich gsa stream, and a methane rich gas stream (Klein at [0012]) wherein the hydrogen rich gas is provided to a further cleaning step (scrubbed with methane to remove carbon dioxide and then stripped and both are passed as products to the other processes, Klein at [0001]);
	e) The hydrogen is passed on as a heating source after being cleaned (Klein at [0016]), as this step is optional the step is not required;
	f) Adding at least part of the methane-rich gas stream from step d to the feed gas mixture (Klein at [0010]).
	However, Klein does not expressly state usage of tubular furnaces, nor that the carbon monoxide is recycled back to the combustion gas, nor usage of an oxygen-rich gas in step a, nor that the process is utilized to control the hydrogen/carbon monoxide ratio.

Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Klein in view of the tubular reformer of Casanave. The teaching or suggested motivation in doing so being to increase available methane to provide necessary heat for reformation (Casanave at 6:15-20) and formation of an exothermic oxidation reaction and endothermic steam reforming reaction (Casanave at 3:34-36) which implies that the carbon monoxide and hydrogen ratio is being controlled is envisaged and that the burner gas inputs are controlled (Casanave at 3:39-45).
Vidalin discloses in a method of reforming natural gas or methanol (Vidalin at “Abstract”) that addition of carbon monoxide to the reforming step can be utilized (Vidalin at “Fig. 2 numeral 30” & 11:62-12:3).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Klein in view of the carbon monoxide addition to the reformer step of Vidalin. The teaching or suggested motivation in doing so being control over the amount of hydrogen produced (and this also covers the ratio of hydrogen to carbon monoxide, Id.). As the ratio is something Vidalin desires to control (Vidalin at 8:1-5 and 10:47-50), a target value is obtained that is higher than the base ratio thusly covering step g2. 
Alliedieres in a method of forming syngas (Alliedieres at [0004]) discloses adding off gas as a secondary fuel source to burners (This I sa PSA off gas which Vidalin utilizes, Alliedieres at Id.). 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Klein in view of the PSA of gas recycling of Alliedieres. The teaching or suggested motivation in doing so being a secondary fuel to lower the amount of outside fuel necessary to be added (Id.).

Therefore it would have been obvious to one of ordinary skill in the art to prior to the effective filing date of the instantly claimed invention to perform the method of Klein in view of the determining and mass flow controller of Chalabi. The teaching or suggested motivation in doing so being an increase in process efficiency (Chalabi at [0007]) and maintaining desired hydrogen to carbon monoxide ratio (Chalabi at [0012]).
As to claim 32, the claim differs from the above rejection of claim 31 due to the presence of mass flow controlling means, Chalabi discusses this supra.

Claims 31 and 32 are rejected under 35 U.S.C. 103 over Casanave in view of Billy, Vidalin, ,and Chalabi.
Regarding claim 31, Casanave discloses a method of continuously converting a hydrocarbonaceous feed gas into a synthesis gas comprising hydrogen and carbon monoxide (batchwise to continuous is prima facie obvious, see MPEP 2144.05) comprising the consecutive steps of:
a) Providing a feed gas mixture which comprises a hydrocarbonaceous gas and steam (Casanave at 5:22-30) and a heating gas comprising fuel gas (Casanave at 6:45-48) and an oxygen rich gas (air, Casanave at 9:26);
b) Splitting the feed gas mixture under catalytic stema reforming conditions (Csaanave at 9:15-20) in a tubular reformer furnace (Casanave at 8:23-35) fired by burners into a raw syngas containing hydrogen, carbon monoxide, carbon dioxide, and methane (Casanave at 2:47-48) wherein heat 
d) Fractionating the raw syngas into a rich gas and a methane rich gas (Casanave at 2:47-48) and the hydrogen-rich gas is discharged as a product gas and the carbon monoxide is supplied to further use as a product gas (Id.);
f) Admixing the obtained mixture to the feed gas (Casanave at 3:8); and
However, Casanave does not expressly state c) separation of the carbon dioxide from the syngas, nor determining of a value of hydrogen to carbon monoxide, nor discharging of the portions of hydrogen or carbon monoxide to yield the particular value, nor complete recycling of the hydrogen or carbon monoxide gas into the heating gas mixture.
Billy discloses recycling of methane that is fractionated from the hydrogen and carbon monoxide (Billy at [0006]) and as it utilizes the residual methane, the requirement of "at least 50%" in claim 17 is met, and also discloses separation of obtained carbon dioxide (Billy at [0013]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Vidalin in view of the methane recycling of Billy. The teaching or suggested motivation in doing so being control of carbon monoxide ratio obtained (Billy at "Abstract") and recycling of carbon dioxide for further generation of syngas (Billy at [00061).
Vidalin discloses in a method of reforming natural gas or methanol (Vidalin at "Abstract") discloses addition of carbon monoxide to the reforming step (Vidalin at "Fig. 2, numeral 30" and 11:62-12:3).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Casanave in view of the CO 
Chalabi discloses outputting the various gases at desired content continuous (Chalabi at [0012]), setting a target value of the hydrogen to carbon monoxide ratio, Chalabi discloses such (Chalabi at 1:40-45) via a control means for the flow rate of hydrogen and carbon monoxide gasses added (Chalabi at [0022] & [0042]).
Therefore it would have been obvious to one of ordinary skill in the art to prior to the effective filing date of the instantly claimed invention to perform the method of Klein in view of the determining and mass flow controller of Chalabi. The teaching or suggested motivation in doing so being an increase in process efficiency (Chalabi at [0007]) and maintaining desired hydrogen to carbon monoxide ratio (Chalabi at [0012]).
As to claim 32, the claim differs from the above rejection of claim 31 due to the presence of mass flow controlling means, Chalabi discusses this supra.

Conclusion
Claims 31 and 32 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/              Primary Examiner, Art Unit 1796